Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/22 has been entered.
 
3.	Applicant cancelled claim 6.

Allowable Subject Matter
4.	Claims 1-5 and 7-19 are allowed.
5.	Claims 1-5 and 7-19 are renumbered.
6.	The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowed because the closest prior art, Schaefer et al. (Pub. No. US 2015/0247883) discloses a method for measuring at least one signal with a digital oscilloscope according to the invention acquires sampled values of the at least one signal in individual time ranges which are each defined in relation to a trigger time of a trigger event, which is detected in the at least one signal in each case by the digital oscilloscope. A post-processing of the sampled values acquired in each case in the individual time ranges then takes place.  Parallelising the acquisition and the signal post-processing is preferably implemented, the signal post-processing of the last acquired signal region of the at least one signal to be measured takes place during the acquisition of a time range of the at least one signal to be measured. The processing capacity for the signal post-processing corresponds to the processing capacity for the acquisition. The time ranges of the acquisition overlap one another. It is possible to detect and display trigger events in the digital oscilloscope directly following the respectively preceding time range of the acquisition. In the extreme case, a signal post-processing of a trigger event is possible even in the post-trigger time range of the respectively preceding time range of the acquisition. However; Schaefer et al. fails to anticipate or render obvious a test and measurement instrument, the test and measurement instrument comprising: an acquisition memory for acquiring the digitized input signal at least segmentally upon a first trigger event detected by the digital trigger, wherein the acquisition memory is further configured to acquire a second signal segment starting at the first trigger event, wherein the length of the second signal segment is dynamically adjustable, and wherein the first signal segment and the second signal segment merge into each other, resulting in a continuous signal portion acquired such that a continuous data acquisition is provided that spans the first trigger event, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 16 is allowed because the closest prior art, Schaefer et al. (Pub. No. US 2015/0247883) discloses a method for measuring at least one signal with a digital oscilloscope according to the invention acquires sampled values of the at least one signal in individual time ranges which are each defined in relation to a trigger time of a trigger event, which is detected in the at least one signal in each case by the digital oscilloscope. A post-processing of the sampled values acquired in each case in the individual time ranges then takes place.  Parallelising the acquisition and the signal post-processing is preferably implemented, the signal post-processing of the last acquired signal region of the at least one signal to be measured takes place during the acquisition of a time range of the at least one signal to be measured. The processing capacity for the signal post-processing corresponds to the processing capacity for the acquisition. The time ranges of the acquisition overlap one another. It is possible to detect and display trigger events in the digital oscilloscope directly following the respectively preceding time range of the acquisition. In the extreme case, a signal post-processing of a trigger event is possible even in the post-trigger time range of the respectively preceding time range of the acquisition. However; Schaefer et al. fails to anticipate or render obvious a method of analyzing an input signal by a test and measurement instrument, the method including the steps of: acquiring a first signal segment in the digitized input signal prior to the first trigger event; acquiring a second signal segment in the digitized input signal starting at the first trigger event; and adapting dynamically the length of the second signal segment acquired., wherein the first signal segment and the second signal segment merge into each other, resulting in a continuous signal portion acquired such that a continuous data acquisition is provided that spans the first trigger event, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 19 is allowed because the closest prior art, Schaefer et al. (Pub. No. US 2015/0247883) discloses a method for measuring at least one signal with a digital oscilloscope according to the invention acquires sampled values of the at least one signal in individual time ranges which are each defined in relation to a trigger time of a trigger event, which is detected in the at least one signal in each case by the digital oscilloscope. A post-processing of the sampled values acquired in each case in the individual time ranges then takes place.  Parallelising the acquisition and the signal post-processing is preferably implemented, the signal post-processing of the last acquired signal region of the at least one signal to be measured takes place during the acquisition of a time range of the at least one signal to be measured. The processing capacity for the signal post-processing corresponds to the processing capacity for the acquisition. The time ranges of the acquisition overlap one another. It is possible to detect and display trigger events in the digital oscilloscope directly following the respectively preceding time range of the acquisition. In the extreme case, a signal post-processing of a trigger event is possible even in the post-trigger time range of the respectively preceding time range of the acquisition. However; Schaefer et al. fails to anticipate or render obvious a test and measurement instrument, the test and measurement instrument comprising: an acquisition memory for acquiring the digitized input signal at least segmentally upon a first trigger event detected by the digital trigger, wherein the acquisition memory is further configured to acquire a second signal segment starting at the first trigger event, wherein the length of the second signal segment is dynamically adjustable, and wherein the first signal segment and the second signal segment merge into each other, resulting in a continuous signal portion acquired such that a continuous data acquisition is provided that spans the first trigger event, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 16 is allowed because the closest prior art, Schaefer et al. (Pub. No. US 2015/0247883) discloses a method for measuring at least one signal with a digital oscilloscope according to the invention acquires sampled values of the at least one signal in individual time ranges which are each defined in relation to a trigger time of a trigger event, which is detected in the at least one signal in each case by the digital oscilloscope. A post-processing of the sampled values acquired in each case in the individual time ranges then takes place.  Parallelising the acquisition and the signal post-processing is preferably implemented, the signal post-processing of the last acquired signal region of the at least one signal to be measured takes place during the acquisition of a time range of the at least one signal to be measured. The processing capacity for the signal post-processing corresponds to the processing capacity for the acquisition. The time ranges of the acquisition overlap one another. It is possible to detect and display trigger events in the digital oscilloscope directly following the respectively preceding time range of the acquisition. In the extreme case, a signal post-processing of a trigger event is possible even in the post-trigger time range of the respectively preceding time range of the acquisition. However; Schaefer et al. fails to anticipate or render obvious a test and measurement instrument, the test and measurement instrument comprising: an acquisition memory for acquiring the digitized input signal at least segmentally upon a first trigger event detected by the digital trigger, wherein the acquisition memory is configured to acquire a first signal segment prior to the first trigger event, wherein the acquisition memory is further configured to acquire a second signal segment starting at the first trigger event, wherein the length of the second signal segment is dynamically adjustable, and wherein the first signal segment and the second signal segment seamlessly merge into each other in a seamless manner at the first trigger event, thereby providing a continuous signal portion that is acquired by the acquisition memory, in combination with the rest of the claim limitations as claimed and defined by the Applicant.

7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
    
Contact information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED CHARIOUI whose telephone number is (571)272-2213.  The examiner can normally be reached Monday through Friday, from 9 am to 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Mohamed Charioui
/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857